Citation Nr: 1501565	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-28 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to August 31, 2010 for the grant of service connection for PTSD.

2.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to September 23, 2011, and as 50 percent disabling from that date.

3.  Entitlement to an increased (compensable) rating for service-connected pulmonary emboli.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to service connection for a pulmonary condition, to include chronic obstructive pulmonary disorder (COPD).

6.  Entitlement to service connection for peripheral neuropathy of both lower extremities.

7.  Entitlement to an increased rating for prostate cancer residuals, to include the propriety of the rating reduction from 40 percent to 10 percent.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the RO in Nashville, Tennessee that granted service connection and a 30 percent rating for PTSD, and denied an increase in a noncompensable rating for service-connected pulmonary emboli.  The Veteran appealed for higher ratings, and for an earlier effective date for the grant of service connection for PTSD.

In a September 2012 rating decision, the RO granted a higher 50 percent rating for PTSD, effective September 23, 2011.  Since this increase did not constitute a full grants of the benefits sought, the higher rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a June 2012 rating decision, the RO denied service connection for COPD and peripheral neuropathy of both lower extremities, and denied entitlement to a TDIU.  A notice of disagreement was received from the Veteran as to these issues in September 2012.

In a July 2013 rating decision, the RO reduced the rating for service-connected prostate cancer from 40 percent to 10 percent, effective October 1, 2013.  A notice of disagreement was received from the Veteran as to this issue in July 2013.

A personal hearing was held in May 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in May 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The record before the Board consists of the paper claims file and electronic Virtual VA and VBMS electronic files.

The Board notes that the Veteran filed a claim for service connection for dementia in November 2011.  It does not appear that the AOJ has adjudicated this claim, although a statement in the June 2012 rating decision suggests that dementia will be rated together with service-connected PTSD.  However, the code sheets for the June 2012 and subsequent rating decisions do not include dementia as a service-connected disability.  This matter must be clarified on remand.

The issues of entitlement to a higher rating for PTSD, entitlement to service connection for COPD and peripheral neuropathy of both lower extremities, entitlement to a TDIU, and entitlement to an increased rating for service-connected prostate cancer residuals, to include the propriety of the rating reduction from 40 percent to 10 percent, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran separated from active duty service in June 1969.
 
2.  On August 31, 2010 (several years after the Veteran's service separation), the RO received his first formal or informal claim for service connection for a psychiatric disorder, and the RO subsequently granted service connection for PTSD effective from August 31, 2010.

3.  In March 2009, the Veteran underwent cryosurgery to treat his service-connected prostate cancer, and suffered pulmonary emboli as a complication of that surgery, which were treated and resolved.

4.  The Veteran has non-service-connected lung disorders, to include emphysema and chronic obstructive pulmonary disorder (COPD), and all of his current pulmonary symptoms have been attributed to these other disorders.

5.  Throughout the rating period on appeal, the most probative evidence of record demonstrates that the service-connected condition of pulmonary emboli, status post complication of cryosurgery associated with prostate cancer, has resolved and is asymptomatic.  


CONCLUSIONS OF LAW

1.  The effective date for the grant of service connection for PTSD may be no earlier than August 31, 2010, the date of VA receipt of the initial claim for this disability.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an increased compensable rating for pulmonary emboli, status post complication of cryosurgery associated with prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6817 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The RO provided the appellant pre-adjudication notice by a letter dated in September 2010 as to his original claim for service connection for PTSD, and as to his claim for an increased rating for pulmonary emboli.  The appeal of the former claim arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for PTSD.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The appellant has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also satisfied its duty to assist the Veteran in obtaining all relevant evidence in support of these claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained service treatment records, VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the severity of his pulmonary disability, and afforded the appellant the opportunity to give testimony before the Board.  

Although the Veteran's representative asserted at the Board hearing that the Veteran had never undergone a VA compensation examination of his service-connected pulmonary emboli, this is incorrect.  VA compensation examinations of the pulmonary disability were conducted in September 2010 and January 2012.  With respect to the claim for an increased rating, only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2014).  Here, the most recent VA compensation examination for this condition was conducted in January 2012.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA examinations are adequate as they provide the information needed to properly rate his pulmonary emboli.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary. 

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file. VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2014 Board hearing.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Earlier Effective Date

The effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R.§ 3.400 (b)(2)(i). 

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The RO has granted service connection for PTSD, effective from August 31, 2010. The Veteran essentially contends that an earlier effective date should be assigned, because PTSD was diagnosed prior to that date.

A review of the claims folder reveals the first claim, formal or informal, seeking service connection for PTSD was the Veteran's claim received by the RO on August 31, 2010, several years after separation from service.  

By rating action dated in March 2011, the RO granted service connection for PTSD. The grant of service connection was effective August 31, 2010.  In awarding service connection for PTSD, the RO assigned an effective date for this disability based on the date of receipt of the initial claim for service connection, that is, August 31, 2010.

The Veteran believes an earlier effective date should be assigned for his award of service connection for PTSD because this disability began prior to August 2010.  However, his claim was not received within one year of his separation from service.  Thus, governing law and regulation provide that the proper effective date in this case is the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  In this case, although VA medical records reflect treatment for PTSD since March 2010, the first claim for service connection for this condition was received on August 31, 2010.  Thus, governing law and regulation provide that the proper effective date in this case may be no earlier than the date of receipt of the claim.

As for the contention by the Veteran's representative that the VA medical records dated prior to August  2010 constitute a claim for service connection for PTSD, the Board observes that treatment records by themselves do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157; Sears, supra.

As there is no evidence of VA receipt of a written claim, formal or informal, for service connection for PTSD until August 31, 2010, and as this was more than a year after service, service connection may be no earlier than August 31, 2010, the date of VA receipt of the claim.  The Board concludes that there is no entitlement to an earlier effective date for the award of service connection for PTSD.  The law, not the evidence, governs the outcome of this claim, and as a matter of law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's only service-connected lung disability is pulmonary emboli, status post complication of cryosurgery associated with prostate cancer.  The RO has rated this disability as noncompensable under Diagnostic Code 6817 throughout the rating period on appeal.

The Board notes that the Veteran also has non-service-connected lung disabilities, including emphysema and chronic obstructive pulmonary disorder (COPD), and that symptoms of these other disabilities may not be considered when evaluating the service-connected pulmonary emboli.  See Esteban, supra; 38 C.F.R. § 4.14.

The Board notes that an "embolism" is defined as obstruction or occlusion of a vessel by an embolus.  See Stedman's Medical Dictionary, 27th ed., 2000, at 580).

The Board notes that a "pulmonary embolism" is defined as an embolism of the pulmonary arteries, most frequently by detached fragments of thrombus from a leg or pelvic vein, commonly when thrombosis has followed an operation or confinement to bed.  See Stedman's Medical Dictionary, 27th ed., 2000, at 580).

Under Diagnostic Code 6817, pulmonary vascular disease (PVD) will be non-compensably-rated when it is asymptomatic following resolution of a pulmonary thromboembolism, and 30 percent if symptomatic.  Where there is chronic pulmonary thromboembolism requiring anticoagulant therapy, or following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction, a 60 percent rating is assigned.  PVD resulting in primary pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy, warrants a 100 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6817.

The Veteran underwent cryosurgery for his service-connected prostate cancer at a private facility in March 2009.  

On VA genitourinary examination in September 2009, the VA examiner noted that the Veteran underwent cryosurgery for prostate cancer in March 2009.  After surgery, he began having right-sided chest pain, and a lung scan was positive for multiple pulmonary emboli in the right lung, for which he was hospitalized and treated with anti-coagulation medication, Coumadin.  On examination, he complained of shortness of breath.  The examiner diagnosed pulmonary emboli, complication of cryosurgery for prostate cancer, now on anticoagulation therapy.

On VA respiratory examination in March 2010, the examiner indicated that the Veteran's pulmonary emboli were not currently symptomatic.  A March 2010 chest X-ray study showed COPD, and no acute cardiac or pulmonary abnormality.  A subsequent chest X-ray study showed no acute abnormality.  Pulmonary function tests were performed and showed severe obstructive ventilatory defect which was improved with bronchodilators.  The examiner diagnosed history of pulmonary emboli, post complication of cryosurgery, and opined that the condition had no effect on his usual occupation as he was retired from the post office by reason of age or duration of work.

A March 2010 VA primary care note reflects that the Veteran previously had pulmonary emboli, and had been taking Coumadin, which was discontinued.

In August 2010, the Veteran filed the instant claim for an increased rating for pulmonary emboli, alleging that he has shortness of breath.

Medical records dated during the pendency of this appeal reflect treatment for non-service-connected COPD, asthma, and pneumonia, but are negative for treatment of pulmonary emboli.

On VA compensation examination in September 2010, the examiner noted that the Veteran had a remote history of pulmonary emboli in March 2009 that were resolved.  The Veteran reported that he had used inhalers for the past six years.  He complained of shortness of breath.  On examination, there was no evidence of abnormal breath sounds.  He had significant nasal congestion, occasional dry cough, and mouth breathing.  His frontal and maxillary sinuses were tender to palpation, and the nasal turbines were boggy.  There were thin, clear nasal secretions, and the turbines were pink and moist bilaterally.  He had a history of frequent upper respiratory infections and past medications included antihistamines, used to treat seasonal allergic rhinitis, and Nasonex and Fluticasone, used to treat allergic rhinitis and seasonal and perennial allergies.  A chest X-ray study showed no acute pulmonary abnormality.  The examiner noted that noted that the Veteran had a remote history of pulmonary emboli that were resolved, and he also had COPD.  The examiner opined that pulmonary emboli had no effect on his occupation, since he was no longer on warfarin therapy.

The examiner indicated that the Veteran was no longer symptomatic with regard to his pulmonary emboli, and his chest X-ray study was negative for such.  The examiner opined that the Veteran's pulmonary function tests were supportive of a severe obstructive ventilator defect which was improved with bronchodilators, which was consistent with a diagnosis of COPD.  The Veteran did have a past history of tobacco abuse, having quit 16 years ago.  The examiner stated that tobacco abuse is known as the primary cause of COPD.  The examiner opined that the Veteran's COPD was less likely as not the result of his remote pulmonary emboli in March 2009, which was now resolved.  The examiner also noted that the Veteran reported using inhalers for six years, which predated the incident with his pulmonary emboli.  The examiner also indicated that his allergic rhinitis could be aggravating his COPD respiratory disease.

On VA compensation examination in January 2012, the examiner diagnosed emphysema, COPD, and pulmonary vascular disease diagnosed as status post pulmonary emboli.  The date of diagnosis of pulmonary emboli was March 2009.  The Veteran reported that after his diagnosis of pulmonary emboli, he took warfarin for at least a year, completing it around March 2010.  He had not had any further incidence of pulmonary emboli since his initial occurrence.  The examiner noted that he was treated for pneumonia in November 2011, and had a remote history of tobacco abuse.  The examiner indicated that the Veteran used inhalational bronchodilator therapy for his COPD/pulmonary emphysema, and took antibiotics for pneumonia.  A chest X-ray study was consistent with an evolving pneumonia.  A computed tomography (CT) scan showed an area of opacification in the periphery of the right middle lobe and right lower lobe, pleural based.  There were findings suggestive of round atelectasis.  However, underlying lesion could not be completely ruled out.  There was a small right-sided pleural effusion.  There was pulmonary emphysema.  The examiner indicated that the Veteran's pulmonary vascular disease was asymptomatic, following resolution of primary thromboembolism.  The examiner opined that the Veteran was status post resolution of pulmonary emboli (resolved) and his pulmonary condition was less likely as not a reason to classify him as individually unemployable.

According to the above rating criteria, in order for the next-higher 30 percent rating to be warranted, the evidence must demonstrate symptomatic pulmonary emboli.  However, the evidence clearly shows that the Veteran's pulmonary emboli have been asymptomatic throughout the rating period on appeal.  Hence, a higher 30 percent rating is not warranted.  A higher 60 percent rating is also not warranted throughout the rating period, as the evidence does not demonstrate that the Veteran has chronic pulmonary thromboembolism requiring anticoagulant therapy.  As discussed above, chronic pulmonary emboli have not been diagnosed, and his anticoagulant medication was discontinued prior to the rating period on appeal.  Moreover, he has never had inferior vena cava surgery.  An even higher 100 percent rating is not warranted as he does not have PVD resulting in primary pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy.  

As noted above, the Veteran has complained of shortness of breath, but examiners have related this symptom to non-service-connected lung disorders.  Symptoms from the non-service-connected conditions may not be considered when evaluating the service-connected pulmonary emboli.  

There is no evidence that pulmonary emboli interferes with the Veteran's abilities, as the condition is asymptomatic.  In sum, an increased rating is not warranted for service-connected pulmonary emboli.  

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim for an increased rating is denied. 

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service-connected pulmonary emboli are inadequate.  The rating criteria outlined above reasonably describe the Veteran's disability level and symptomatology due to his service-connected pulmonary emboli.  There is no competent medical or competent and credible lay evidence of record that the Veteran has symptoms of this disability that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted. 


ORDER

An effective date prior to August 31, 2010 for the grant of service connection for PTSD is denied.

An increased compensable rating for pulmonary emboli is denied.



REMAND

The claim for a higher initial rating for PTSD requires further development before being decided.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran's most recent VA compensation examination of his PTSD was conducted in November 2011.  Evidence received since then suggests that there has been a worsening of PTSD symptoms since that VA compensation examination.  As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Veteran has been diagnosed with other psychiatric disorders in addition to PTSD.  He has been diagnosed with major depressive disorder with psychotic features (see, e.g., VA medical records dated in November 2010, October 2011, and January 2014), alcohol abuse (see medical records dated in March 2010) which is now in remission, and dementia not otherwise specified (NOS) (see June 2011 VA neuropsychology consult).  Governing regulation provides that the use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

The Board notes that the Veteran filed a claim for service connection for dementia in November 2011.  It does not appear that the AOJ has adjudicated this claim, although a statement in the June 2012 rating decision suggests that dementia will be rated together with service-connected PTSD.  However, the code sheets for the June 2012 and subsequent rating decisions do not include dementia as a service-connected disability.  This matter must be clarified on remand. 

Relevant ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  On remand, the AOJ should attempt to obtain private medical records from Lakeside Behavioral Health System relating to inpatient treatment for psychiatric complaints in June and July 2011.  The only medical record on file from this hospitalization is a single-page discharge summary.

Other Issues

In a June 2012 rating decision, the RO denied entitlement to service connection for COPD and peripheral neuropathy of both lower extremities, and denied a TDIU.  A notice of disagreement was received from the Veteran as to these issues in September 2012.  See 38 C.F.R. § 20.201.  

In a July 2013 rating decision, the RO reduced the rating for service-connected prostate cancer from 40 percent to 10 percent, effective October 1, 2013.  A notice of disagreement was received from the Veteran's representative as to this issue in July 2013.  See 38 C.F.R. § 20.201.  

Although the record reflects that the RO has begun processing these notices of disagreement, a statement of the case concerning these claims has not yet been issued.  Where, as here, a notice of disagreement has been filed regarding a claim, but a statement of the case concerning the claim has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Then, the Veteran must be provided with an opportunity to complete the steps necessary to perfect his appeal of the above claims to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.302.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a statement of the case addressing the issues of entitlement to service connection for COPD and peripheral neuropathy of both lower extremities, and entitlement to a TDIU.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of these claims to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If an appeal is timely perfected, these claims should be returned to the Board for further appellate consideration.

2.  Send the Veteran and his representative a statement of the case addressing the issue of entitlement to an increased rating for prostate cancer residuals, to include the propriety of the rating reduction from 40 percent to 10 percent.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If an appeal is timely perfected, this claim should be returned to the Board for further appellate consideration.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a psychiatric disorder since January 2011.  After securing any necessary release, the RO should obtain any records that are not already on file. 

In particular, attempt to obtain private medical records from Lakeside Behavioral Health System relating to inpatient treatment for psychiatric complaints from June to July 2011.

4.  The AOJ must clarify whether or not service connection has been established for dementia, and if not, this claim must be adjudicated.  See June 2012 rating decision and July 2012 notice letter.  

5.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected PTSD.  All necessary tests and studies should be performed.  The claims file must be made available to and reviewed by the examiner in connection with the examination. 

The examiner should identify all symptoms attributable to the service-connected PTSD.

The examiner is asked to comment on the level/degree of occupational and social impairment resulting from the Veteran's service-connected PTSD symptoms, excluding the effects of any other psychiatric disorder.  If the examiner cannot distinguish the effects of any current non-service-connected psychiatric disorder from the symptoms due to service-connected PTSD, the examiner should report the symptomatology including the effects of the non-service-connected disorder(s). 

The examiner should provide a Global Assessment of Functioning score, and should provide a rationale for any opinion provided. 

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on his claim for an increased rating.  38 C.F.R. § 3.655. 

6.  Then readjudicate the claim for a higher initial rating for PTSD, with consideration of the additional evidence obtained since the October 2012 statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


